Case 2:18-cv-02288-JAK-SS Document 53 Filed 01/18/19 Page 1 of 2 Page ID #:303




  1 Roland Tong (State Bar No. 216836)
      rjt@manningllp.com
  2 Jessica Rosen (State Bar No. 294923)
      jwr@manningllp.com
  3 MANNING & KASS
      ELLROD, RAMIREZ, TRESTER LLP
                        th
  4 801 S. Figueroa St, 15 Floor
    Los Angeles, California 90017-3012
  5 Telephone: (213) 624-6900
    Facsimile: (213) 624-6999
  6
    Attorneys for Defendants DRONE
  7 WORLD, LLC and STEPHEN PAUL
    McKENNA
  8
  9                               UNITED STATES DISTRICT COURT
 10             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11 AERIAL WEST, LLC,                                  Case No. 2:18-cv-02288-JAK-SS
 12                      Plaintiff,
                                                       DEFENDANTS' OFFER OF
 13             v.                                     JUDGMENT PURSUANT TO
                                                       F.R.C.P., RULE 68
 14 DRONE WORLD, LLC, STEPHEN
    PAUL McKENNA, and DOES 1-10,
 15 Inclusive,
 16                      Defendants.
 17
    DRONE WORLD, LLC, STEPHEN
 18 PAUL McKENNA,,
 19                      Counterclaimants,
 20             v.
 21 AERIAL WEST, LLC,
 22                      Counterdefendant.
 23
 24            TO PLAINTIFF, AERIAL WEST, LLC AND ITS COUNSEL OF
 25 RECORD:
 26            Pursuant to Federal Rule of Civil Procedure 68, Defendants DRONE
 27 WORLD, LLC and STEPHEN PAUL McKENNA ("Defendants") offer to allow
 28 judgment to be entered against them in this action for the sum of Seventy-Eight
      4819-3084-4294.1                                              Case No. 2:18-cv-02288-JAK-SS
                           DEFENDANTS' OFFER OF JUDGMENT PURSUANT TO F.R.C.P. 68
Case 2:18-cv-02288-JAK-SS Document 53 Filed 01/18/19 Page 2 of 2 Page ID #:304




  1 Thousand Nine Hundred Eighty Dollars and Zero Cents ($78,980.00).
  2            This offer of judgment is intended to resolve all of the Parties' claims in this
  3 action, including without limitation any and all claims for compensatory damages,
  4 statutory attorney's fees, litigation expenses and costs of suit. This offer of
  5 judgment includes all attorneys' fees and costs and each party to bear their own costs
  6 and attorney's fees.
  7            To accept this offer, Plaintiff must serve written notice of acceptance within
  8 fourteen (14) days from the date this offer is made. If Plaintiff does not accept this
  9 offer, it may become obligated to pay Defendants' attorney's fees and costs incurred
 10 from the date of this offer, including any other relief to which Defendants may be
 11 entitled. This offer of judgment shall not be construed as either an admission that
 12 Defendants are liable in this action, or that Plaintiff has suffered any damage.
 13 DATED: January 18, 2019                   MANNING & KASS
                                              ELLROD, RAMIREZ, TRESTER LLP
 14
 15
 16                                           By:          /s/ Jessica Rosen
 17                                                 Roland Tong
                                                    Jessica Rosen
 18
                                                    Attorneys for Defendants DRONE
 19                                                 WORLD, LLC and STEPHEN PAUL
 20                                                 McKENNA

 21
 22
 23
 24
 25
 26
 27
 28
      4819-3084-4294.1
                                                  2               Case No. 2:18-cv-02288-JAK-SS
                         DEFENDANTS' OFFER OF JUDGMENT PURSUANT TO F.R.C.P. 68
